         Case 2:15-cr-20009-PKH Document 44                              Filed 05/24/21 Page 1 of 5 PageID #: 181
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                         Judgment in a Criminal Case
                   v.                                                    (For Revocation of Probation or Supervised Release)


                                                                         Case No.         2:15CR20009-001
            RAYMOND MCCORMICK
                                                                         USM No.          12561-010
                                                                                                   James B. Pierce
                                                                                                  Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         Violations 1-6                   of the term of supervision.
    was found in violation of condition(s) count(s)                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                              Violation Ended
1                            Special Condition #5- No Internet Access                                         March 24, 2021
2                            Special Condition #6- Not Possess and/or Use Computers                           March 24, 2021
3                            Special Condition #7- Computer Monitoring Software                               March 24, 2021
4                            Special Condition #9- Not Utilize Social Networking Websites                     March 16, 2021
5                            Special Condition #10- Not View or Possess Pornographic Material                 March 24, 2021
6                            Special Condition #14- Substance Abuse Testing/Treatment                         March 25, 2021

       The defendant is sentenced as provided in pages 2 through             5       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 6912                                                  May 20, 2021
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth:         1994
                                                                                                  /s/ P.K. Holmes, III
City and State of Defendant’s Residence:                                                           Signature of Judge
                  Fort Smith, Arkansas
                                                                              Honorable P.K. Holmes, III, United States District Judge
                                                                                                Name and Title of Judge


                                                                                                     May 24, 2021
                                                                                                          Date
         Case 2:15-cr-20009-PKH Document 44                                 Filed 05/24/21 Page 2 of 5 PageID #: 182
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   5
DEFENDANT:                RAYMOND MCCORMICK
CASE NUMBER:              2:15CR20009-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:          six (6) months.




        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                      a.m.           p.m.       on                                     .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
         Case 2:15-cr-20009-PKH Document 44                          Filed 05/24/21 Page 3 of 5 PageID #: 183
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release

                                                                                               Judgment—Page     3     of       5
DEFENDANT:               RAYMOND MCCORMICK
CASE NUMBER:             2:15CR20009-001

                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: three (3) years.




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.        You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.        You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.        You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
          Case 2:15-cr-20009-PKH Document 44                         Filed 05/24/21 Page 4 of 5 PageID #: 184
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 4A— Probation

                                                                                           Judgment—Page        4       of         5
DEFENDANT:                   RAYMOND MCCORMICK
CASE NUMBER:                 2:15CR20009-001

                                         STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
      time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
      officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
      the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
      the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand additional information regarding these conditions is available at the
www.uscourts.gov.


Defendant's Signature                                                                               Date
          Case 2:15-cr-20009-PKH Document 44                         Filed 05/24/21 Page 5 of 5 PageID #: 185
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 4D — Probation

                                                                                            Judgment—Page      5       of       5
DEFENDANT:                RAYMOND MCCORMICK
CASE NUMBER:              2:15CR20009-001

                                           SPECIAL CONDITIONS OF SUPERVISION

    1.    The probation office will provide state officials with all information required under any sexual predator and sexual
          offender notification and registration statutes and may direct the defendant to report to these agencies personally for
          required additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and
          DNA collection.
    2.    You must not communicate, or otherwise interact, with any victim, either directly or through someone else, without first
          obtaining the permission of the probation officer. If any contact occurs, you must immediately leave the area and report
          the contact to the probation office.
    3.    You must not have direct contact with any child you know or reasonably should know to be under the age of 18 without
          the permission of the probation officer. If you do have any direct contact with any child you know or reasonably should
          know to be under the age of 18, you must report this contact to the probation officer within 24 hours. Direct contact
          includes written communication, in-person communication, or physical contact. Direct contact does not include incidental
          contact during ordinary daily activities in public places.
    4.    You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
          1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a
          United States probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn
          any other occupants that the premises may be subject to searches pursuant to this condition.
    5.    You must not access the Internet except for reasons approved in advance by the probation officer.
    6.    You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications
          or data storage devices or media without the permission of the probation officer.
    7.    You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C.
          § 1030(e)(1)) you use.
    8.    To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial
          and periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject to computer
          monitoring. These searches will be conducted to determine whether the computer contains any prohibited data prior to
          installation of the monitoring software, whether the monitoring software is functioning effectively after its installation,
          and whether there have been attempts to circumvent the monitoring software after its installation. You must warn any
          other people who use these computers that the computers may be subject to searches pursuant to this condition.
    9.    You must not participate in online gaming. You must not utilize or maintain any memberships or accounts of any social
          networking website or websites that allow minor children membership, a profile, an account, or webpage without
          approval of the probation office. This includes websites that explicitly prohibit access or use by sex offenders.
    10.   You must not view or possess any “visual depiction” (as defined in 18 U.S.C. § 2256) including any photograph, film,
          video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical,
          or other means, of “sexually explicit conduct” (as defined in 18 U.S.C. § 2256), or any other material that would
          compromise your sex offense-specific treatment.
    11.   You must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any establishments
          where such material or entertainment is available.
    12.   You must participate in sex offender treatment under the guidance and supervision of the probation office and follow the
          rules and regulations of that program, including submitting to periodic polygraph testing to aid in the treatment and
          supervision process. You must pay for the cost of treatment, including polygraph sessions, at the rate of $10 per session,
          with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are
          financially unable to pay for the cost of treatment, the co-pay requirement will be waived.
    13.   You must participate in a mental health treatment program under the guidance and supervision of the probation office.
          You must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month,
          based on ability to pay as determined by the probation office. If you are financially unable to pay for the cost of
          treatment, the co-pay requirement will be waived.
    14.   You must participate in a substance abuse treatment program under the guidance and supervision of the probation office.
          The program may include drug and alcohol testing, outpatient counselling, and residential treatment. You must abstain
          from the use of alcohol during treatment. You must pay for the cost of treatment at the rate of $10 per session, with the
          total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are
          financially unable to pay for the cost of treatment, the co-pay requirement will be waived.
